Per Curiam.,
(after stating the facts.) — The contention here is that Section 2 of Chapter 1275 of the Acts of 1861 (being the same as .Section 27 p. 200 McClellan’s Digest) and Section 1 and 2 of the Act of 1848 embraced in Section 6 p. 19$ of McClellan’s Digest, were in force at the time that Governor Drew made his alleged contract with plaintiff in error; that they became a part of his. contract “and that under Section 27 of McClellan’s Digest he has a remedy by which if the Comptroller does not examine, audit and settle his account satisfactorily, he may go into court and have such decree as equity and justice demands.”
It will be observed, however, that the title of Chapter 1275 is a restrictive one. It is entitled “An Act for the relief of Sheriffs and Other Ministerial Officers.” The first section authorizes the Comptroller to credit sheriffs and other ministerial officers with certain uncollected fines and forfeitures, and the second section gives any citizen a right of appeal from the decision of the Comptroller to a Circuit Judge who is empowered to hear evidence and give such decree as equity and justice demands, and the Comptroller is required to issue his warrant on said decree. To bring the second section within the purview of the title and thus get at the intention of the Legislature we think that the said section can not be held to include any other citizen than those mentioned in said title and in said first section, and said act has no reference to such a claim as that of plaintiff in error. Moreover this act was adopted before the constitution of 1868 was adopted. In this constitution the duties and powers of the Comptroller are not so extended as they were in the laws existing previous thereto as to settling claims and drawing his warrants therefor. See Section .16, Article 5, and Section 4, Article 8, Constitution of *3021868. We therefore are unable to give to Section 2, Chapter 1275, the application which the plaintiff in error contends for.
The other statute law referred to, viz, Section 6, p. 196 McClellan’s Digest, when narrowed down by the application to it of the constitutional provisions we have referred to, at most makes it the duty of the Comptroller to audit claims and accounts against the State. But this statute, so far as we are informed, does not abdicate the general jurisdiction and authority of the Legislature over the question of claims against the State. It appears from the Senate Journal of the session of the legislature of 1903, p. 48, that the petition of Wailes and Beard which is copied in the Statement, was introduced in the Senate by Mr. Crill, Senator from the 26th District. The Journal shows that when said petition was presented it was referred to a committee; that the committee heard the testimony of Wailes and others, and went into an extensive investigation of this claim; that it is the same claim as the one before us; that there were majority and minority reports upon it. The Journal of the House of Representatives shows similar proceedings. The result, whether equitable and just is not for us to judge, was the passage of Chapter 5334 Laws of 1903, which is copied in the foregoing statement. The preamble alleges there was a full investigation, and fixes what is alleged to be just compensation, and directs the Comptroller to draw two warrants upon the Treasurer in full and final settlement of said claim. We have no doubt that under the circumstances the Legislature had authority and' power to adjust and settle this claim, and that having done so, the Comptroller was not authorized to entertain the peti tion of Wailes. DeGroot v. United States, 5 Wall. (U. S.) 419, text 432, 433; Julian v. State 122 Ind. 68 text 78, *30323 N. E. Rep. 690; Danley v. Whitley, 14 Ark. 687; State ex rel. State Savings Association v. Draper, 44 Mo. 245; State ex rel. Sayre v. Moore, 40 Neb. 854, text 860, 861.
The judgment refusing an alternative writ and dismissing the'petition is affirmed.
Taylor, Shackleford, Cockrell and Hocker, J. J., concur.
Whitfield, C. J., not participating.